Citation Nr: 1632057	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-30 382	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for anemia, to include as secondary to a service-connected disability.

3. Entitlement to an initial rating greater than 30 percent for service-connected coronary artery disease (CAD). 
 

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2009 rating decision, in pertinent part, denied service connection for hepatitis C and anemia; and the February 2011 rating decision, in pertinent part, granted service connection for CAD and assigned the same an initial 30 percent rating.  

In February 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) via videoconferencing.  In July 2016, VA informed the Veteran that the VLJ who had conducted the hearing was no longer employed by the Board and offered him another Board hearing; and in a July 2016 statement, the Veteran's attorney declined such a hearing.  

In January 2014, the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss had not been received, and that such evidence had been received as to his previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board granted service connection for PTSD and denied service connection for leukemia and diabetes mellitus.  The Board remanded the remaining issues, the issues on the title page herein as well as the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), for additional development.  By a March 2016 decision of a Decision Review Officer (DRO), a TDIU was granted. 



FINDING OF FACT

On July 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, in a statement dated on June 23, 2016, withdraw his appeal as to his claims of entitlement to service connection for anemia and an initial rating greater than 30 percent for service-connected CAD.  That statement did not address the issue of entitlement to service connection for hepatitic C.  However, in a statement dated on July 27, 2016, the Veteran's attorney submitted a statement that withdrew all of the Veteran's claims on appeal, stating that the Veteran was satisfied with all appeals and no longer wished to continue with his claims. 
 

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


